Reade, J.
To ascertain the will of the testator through the words which he has used, aided by circumstances, is the rule for construing wills. The one under consideration is so inartificially written that there is danger of misunderstanding it after the most careful reading.
The question is, whether the portion of the testator’s home place, given to his wife for life, goes to his four daughters, to whom the balance of the home place is given ; or, whether it is to be sold after his wife’s death, and the proceeds divided among all of his children.
“ It is my will that my wife, Nancy Murray, have a lot of land, including the house I now live in, sufficient for a one-*21horse crop, as little to the prejudice of the whole as can be •done, with sufficient wood land to support it, to her use during her life.” -The will then proceeds to give the wife a great many articles of personal property, enumerating them, and .also the use of a small part of the meadow, and then “ All this I will during natural life, and at 'her death to be sold and equally divided between my children.” Does “ all this ” include the land or only the personal property ? Ve think it includes only the personal property. ¡When he gave the land, as above to his wife’for life, he dropped that subject and took up the persona] property, and before leaving it, directed it to be sold at his wife’s death. And then he returns again to the land, and says: “ And the balance of my property I will as follows : I will all my land in the tract I now live on, be equally divided among my four daughters,” &e.
The construction which we put upon it is the same as if he had given the home tract to his daughter’s encumbered with the life estate of the wife in the lot set apart for her.
There is no error. This will be certified.
Per Curiam.
Judgment affirmed.